GiJflMA.   n,




                                               ft ,


                                                           5
                                                           5 S
                                                           -■-■r-

San                                                          ■■■■'.




                                           -          i




      •M/

                                     fnto*

                              /A
                               fit
                 h fieuuu A   hci Stiks
                                                      \J
                                          m rids




             Kt&ti /D03//&'
               ^J

S/A Jtfi/<*.   /0JLH239   *3.0i*t'- CJL.~.T9<&7     S    -'-,


                                          -•   lU   S-




                          bib ^/adTJV^i JbbO
               1




 "7—   //
  1 a bL-t->   c-f
                   P (_.
                     S*


 lhjjb*£ bf A
                                                             J°f 3-
                                   'La, CojrLJ
                            Ar,                               pa 5.
         A. hup C6i4
                           •fact   tj AfjLiitouA-kumiss fa
        c. ~7&a**y\                /-     p /»   /




                                                               hJ
JUtf-i SAI cAr'tt          >1


P/L0LU-L42-J>                                                  pal-
                                                               (J




  -
11




      Aftk. li>^ T.A.C.C.P.


                                     US l&D




                                UJ /Qi A

                  OS




     //) JLu klt*JtJA. /00 ^VJ>3J 6^3 f&JL App -



                   Coup. •.
11




      / J0/UJ


                Cf>a. I j
                                                          .   An
                                      IAJ4.S4J dUSw.lSS<d .   /La.\aX\aAJ tfy*Ap\jLt*.t/L

     ■h

     l-ta

                    UtS fVlGfoiALs laUlfcl Vickie)            IO&J


                                     aJ htJ ititf
                                                                                   7]w




                 * th\muunlk\f. &y     p


                                                 q
                            I

|AmX A JOnobeAlv tAAAS-cJ
             JL                      cfi




                                                                    eJU

t**'o&tJL.     (tJ 'fy^-a e*>+n4
                          eno+Hfibui&S 4a A&S                                 /uX

                                           Me*



             (z,)             i*4 -fo                    oa*J.
                  Q           LW//&                                      Lu
                                                  A




             M                                           3%
                                           / /


             te                                       - /luqusn lJ\
                                                              J

                                     " ^^ l*\A.QceJL -                  Jfi^)/V5




                                       3/



                      n, 20n

                         />o"m -fc                             an   d


                                                          is




     txtT &•£&j TtujJL                ctrti


                                                                              tOO
                                    ais* Seh-Lu.
                                             VTUL [ILluk.
                                                  [CKJLUk. Co
                                                           L/OHp.                         I/.


                                                                                                J.

                                          a


                               -h> bfemiss                   mZcUS




      On JliU* J*fi AoM ja a. i/fcL*
                                                                                                         Cdb

                ha si a h*Mil6* I hat///** also tl*)n*JL <ff» D<Lj3p4.(4un

               •--■—-■■-   j   --   - -       •   --               —       \^j   ~   ""          "**J~
                                                                                                         '' j




          De^dma cALmintJ. ^a<IA£& (possession efff,]zsl.q(U^ qaJ.

                                                                       Y



    >—/   —J                                                   I
M    OUcA; lO nJUU>OlbuL ahosi&J CJMA\MJLStdnjQ*S TO



                                          Si JOj ana /1t

                                                             IfUi tM.MULX
                                    itv**&j#\4T'iOvL .


          aA                                           kts




at 4ko*

                •. £u.l»*j*a*.4-*j            4*to as a. yq, 2 Yt . hi 566. ll</0
ltfe//j.
as




                      zialio o. U.S, Uo& US
763. 1C5 C


          C.    £*JZ*H>xi<jriOf\ Irr


                                              IT
                                OJLpTVLK+d)
p




                p




      hUr D&vi (as         To



     nx>Ai+y£j OMA-C&uhnAAjLg to dio an




                                     ' sh// Aaj/«/
               hi*.




           .   IA^,t\A



                       ZLhf,
-




                                                                                  of -rho t 7.CCLLA

        /,

        Afc                          /       j                                       J-   /./
                                                                                                ^ /Uc T      / -f           Jl-f)
        «>i                                       h                               -fitted da
                                                                                                                        /

        c^.                                      tat.

                           Jc^l .

                           >             *
                                                                                      J    J
                                                 •Mi. jjl
                                                        1/
                                                                  ■' - J-. • ■'
                                                                  /-t-j v>~J 1


                                                                                                                        r




                           (xU4      Is*                                          disposer!

               ■>£L6tLs I nC A/iCMLj


        f3

                           ^ -23/' /                                               .mi


                                     e.                 PG(LCOU/ \nri4- 5t\fLtl



                                                        z     a-       i\AA


                                                                                                           \*J? fai Gcd&rtiA.
                                                                                           /
        v.                     ¥2O US                                             * ViV,                   O i *~, ak*
        to                                                   v.      yv\ot                       sSbo      UJ W.      M
               :   ILL)                                                                                    J £*- ittooniU
                           ■   out. w                       Spoks-K,                                        1" ApnJL ix.zorf
                                                                                      ■   / 1                 1

         / /

                                                        \&s UaA
                                                                                                                             i




                                                            <tLJ? (L
                                 f                                                                     /


                                                                                  / tuthh       -ft   «y


        JO. 0/       77/




                                                                        z



    1
                               i. £LO1 y[


                   Q                         /ije^rfdJUtA'r-cA.   i


Erf /faCt *V7O-Vy*Lt*4' ,    JCA^aAt>*7^    p/\Ouu^S Tfc-S CjCXs^VV -^LAtOT




     a.




              fio 8&




                                                                          f




              (LxcA*fl*S UrtAuis p+A^O-Ux*,\>i- OLfLflfJjJL if


                        11




                                            2,
    19 PH I--39

    f >   L ■■   ■




                     o



Q



\